Citation Nr: 0925387	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-40 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from March 1944 to October 
1945.  He died in April 2004.  The appellant is the Veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In December 2008, the Board remanded the appeal 
for additional development.  The appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in April 2004 
was arteriosclerotic heart disease with failure and other 
significant conditions contributing to his death were cancer 
of the colon, prostate, lung, and larynx.

2.  The preponderance of the competent and credible evidence 
does not establish that a service-connected disability caused 
or contributed materially or substantially to the Veteran's 
death or that the cause of death is otherwise related to 
service. 

3.  The Veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

In claims of service connection for the cause of the 
Veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) held that VA's 38 U.S.C.A. § 5103(a) notice 
requirements also includes (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in July 
2004, prior to the appealed from February 2005 rating 
decision, along with the written notice VA provided the 
claimant after the December 2008 Board remand fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice as 
required by the Court in Hupp.  While Hupp notice was not 
provided to the claimant until after the initial adjudication 
of the claim, providing her with this notice after the 
December 2008 Board remand, followed by a readjudication of 
the claim in the April 2009 supplemental statement of the 
case, "cures" any timing problem associated with the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Moreover, while the record 
does not show that the claimant was given notice in 
accordance with the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Board finds this error harmless 
because for the reasons explained below the appellant's 
claims are being denied and therefore any disability rating 
and effective date issues are moot.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.  In fact, in February 2009 the 
appellant notified VA that she had no other evidence to file 
in support of her claims.  

The Board recognizes that VA did not obtain a medical opinion 
as to the origins or etiology of the disease processes that 
caused the Veteran's death.  However, as will be explained 
below, the record is negative for any evidence that the 
Veteran's service connected shell fragment wounds and their 
residuals caused or contributed to his death and neither his 
widow nor her representative ever specifically say how one of 
the Veteran's service-connected disabilities caused or 
contributed to his death.  Moreover, not only are service 
treatment records negative for evidence of either the heart 
disease or cancer that caused the Veteran's death, but the 
post-service record is negative for his being diagnosed with 
these problems for decades following his separation from 
service.  For these reasons the Board finds that a medical 
opinion is not necessary to decide the claim, in that any 
such opinion could not establish the existence of the claimed 
in-service injury and because such an opinion would not 
provide any more pertinent information than is already 
associated with the claims files.  Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is based on the 
Veteran's recitation of medical history); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.   Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of her appeal and 
adjudication of this claim may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Cause of Death Claim

The appellant contends that the Veteran's service connected 
disabilities materially contributed to the arteriosclerotic 
heart disease that caused his death and/or the cancer of the 
colon, prostate, lung, and larynx that contributed to his 
death.  In the alternative, it is alleged that the Veteran 
should have been service connected during his lifetime for 
the arteriosclerotic heart disease that directly caused his 
death and/or the cancer of the colon, prostate, lung, and 
larynx that contributed to his death. 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In adjudicating these claims, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As to the claim that the Veteran's service connected 
disabilities caused or contributed substantially or 
materially to cause death, the Board notes that the April 
2004 Death Certificate reports that the immediate cause of 
his death was arteriosclerotic heart disease with failure and 
the other significant conditions contributing to his death 
were cancer of the colon, prostate, lung, and larynx.  

Moreover, a review of the record on appeal shows that during 
his lifetime the Veteran was service connected for residuals 
of a shell fragment wound, left thigh, with weakness and 
muscle damage; residuals of shell fragment wounds, right 
thigh, and right thigh overuse strain; multiple shell 
fragment wounds, chest; traumatic neuropathy, right lower 
extremity; traumatic neuropathy, left lower extremity; 
malaria; shell fragment wound scars, face; and shell fragment 
wound scars, arms.  

However, there is no competent medical evidence in the record 
of a causal association or link between any of the Veteran's 
service connected disabilities and the arteriosclerotic heart 
disease that directly caused his death or the cancer of the 
colon, prostate, lung, and larynx that contributed to his 
death.  38 C.F.R. § 3.312(c)(1).  In the absent of such 
medical opinion evidence, the Board may not find that such a 
relationship exists.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  

Moreover, while the claimant and her representative have 
claimed otherwise, the Board does not find these statements 
to be competent and credible because as laypersons they are 
not capable of opining on matters requiring medical 
knowledge, such as the origins of the heart disease and 
cancer that caused the Veteran's death, because these 
diseases do not have symptomatology which is observable to a 
lay person.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection").

As to whether the Veteran should have been service connected 
during his lifetime for either the arteriosclerotic heart 
disease that directly caused his death or the cancer of the 
colon, prostate, lung, and larynx that contributed to his 
death, the Board notes that service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  In the case of certain 
chronic diseases, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  

With the above criteria in mind, the Board notes that service 
treatment records, including the September 1945 separation 
examination, are negative for complaints, diagnoses, and/or 
treatment for arteriosclerotic heart disease as well as for 
cancer of the colon, prostate, lung, and larynx.  Therefore, 
entitlement to service connection based on in-service 
incurrence was not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that, while the record 
shows the Veteran's treatment for hypertension starting in 
1966 and a myocardial infarction in 1982, it does not show 
his being diagnosed with arteriosclerotic heart disease and 
prostate cancer until 1990, larynx cancer until approximately 
1991, lung cancer until approximately 1999, and metastic 
disease of the left ilium until 2003.  The Board finds that 
the length of time between the Veteran's separation from 
service in 1945 and first being diagnosed with these 
disorders many decades later to be compelling evidence 
against finding continuity.  Put another way, the at least 20 
year gap between the Veteran's service discharge and first 
being diagnosed any cardiovascular disease and/or cancer of 
the lung, larynx or prostate that caused his death weighs 
heavily against the claim that these disabilities were caused 
by his military service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service; Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Therefore, entitlement to service connection for these 
disorders due to continuity of symptomatology is also not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that there is no competent medical evidence 
in the record of a causal association or link between the 
post-service arteriosclerotic heart disease as well as cancer 
of the colon, prostate, lung, and larynx and an established 
injury, disease, or event of service origin.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  Therefore, entitlement to service 
connection for these disorders due the initial documentation 
of the disabilities after service is also not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board finds that they are of no help to the claimant 
because the record does not show the Veteran was diagnosed 
with one of the specifically enumerated disease processes, 
including hypertension, in the first post-service year.

In reaching the above conclusions, the Board has not 
overlooked the appellant's and her representative's claims 
regarding the arteriosclerotic heart disease as well as 
cancer of the colon, prostate, lung, and larynx being due to 
the Veteran's military service.  However, laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh the lay statements and to make a credibility 
determination as to whether that evidence is sufficient to 
establish service connection due to service incurrence, a 
superimposed disease or injury creating additional 
disability, continuity of symptomatology, and/or a nexus.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins in Barr and a dislocated shoulder in 
Jandreau a finding that heart disease and/or cancer is due to 
military service is not an opinion which a lay person is both 
competent and credible to make.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

In this regard, the Board acknowledges that the claimant and 
her representative are competent to give evidence about what 
they see; for example, the claimant is competent to report 
that she saw the Veteran having problems with stamina, 
talking, and/or breathing since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   However, 
generally, the claimant and her representative as lay persons 
are not competent to diagnosis the claimant with heart 
disease and cancer.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the Board finds that the lay statements as 
to continuity of symptomatology and etiology are outweighed 
by the service and post-service treatment records which 
indicate disorders that began years after service.

Therefore, as the competent medical evidence fails to show 
that a service-connected disability caused or contributed to 
the Veteran's death, there is no basis for service connection 
for the cause of the Veteran's death.  In reaching the 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The 38 U.S.C.A. § 1318 Claim

Initially, the Board notes that prior to the Veteran's death 
in April 2004, 38 C.F.R. § 3.22(a), the regulation 
implementing 38 U.S.C.A. § 1318, was amended effective 
January 21, 2000.  65 Fed. Reg. 3388 (Jan. 21, 2000).

Under the amended law, VA will pay DIC benefits to the 
surviving spouse of a deceased Veteran who was in receipt of, 
or entitled to receive compensation, at the time of his death 
for a service-connected disability that was rated totally 
disabling if the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; was rated by the VA as totally disabling 
continuously since the Veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because: (1) the VA was paying the compensation to the 
Veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the Veteran; (3) the Veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the Veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the Veteran's whereabouts was 
unknown, but the Veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, 
"rated by the VA as totally disabling" includes total 
disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the Veteran's lifetime.  
38 C.F.R. § 20.1106 (2006).

The Board notes that there have been a number of Court and 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions in recent years that have 
resulted in some confusion in the processing of claims for 
DIC under 38 U.S.C.A. § 1318.  It appears that some of the 
confusion has been clarified in two recent decisions from the 
Federal Circuit.  However, a discussion of the evolution of 
the handling of such claims is pertinent in the understanding 
why this claim must now be denied.

Under the older law, when interpreting 38 U.S.C.A. § 1318(b) 
and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving 
spouse can attempt to demonstrate that the Veteran 
hypothetically would have been entitled to a different 
decision on a service connection claim, based on evidence in 
the claims folder or in VA custody prior to the Veteran's 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In a later decision, the 
Court found that 38 C.F.R. § 3.22(a), as it existed, 
permitted a DIC award in a case where the Veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period.  See Wingo v. West, 
11 Vet. App. 307 (1998).  In such cases, the claimant must 
set forth the alleged basis for the Veteran's entitlement to 
a total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the  
adjudication of a claim or claims.  65 Fed. Reg. 3388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id, at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id, at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id, at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim).  See NOVA I, 314 F.3d at 1381.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. 
§ 1318 should be interpreted in the same way and that 38 
C.F.R. § 3.22 provided the correct interpretation.  It held 
that VA could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the Veteran's survivor, i.e., 
claims where no claim had been filed during the Veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime and without consideration of hypothetical  
entitlement for benefits raised for the first time after a 
Veteran's death.

With the above criteria in mind, the Board notes that the 
Veteran separated from military service in October 1945, he 
was not a prisoner of war, and his combined rating at the 
time of his death in April 2004 was 70 percent.  He had, 
however, been receiving a TDIU since January 29, 2002.  

Hence, for the appellant to be successful in her claim she 
must establish either entitlement to a combined 100 percent 
schedular rating for the 10 years prior to the Veteran's 
demise or entitlement to a TDIU for the 10 years prior to his 
death.

While the appellant argues that the Veteran "should have 
been" rated totally disabled for 10 years prior to his death 
and or granted a TDIU during this time, as reported above, 
the Federal Circuit in NOVA II affirmed VA's adoption of the 
provisions contained in 38 C.F.R. § 3.22, preclude any 
"hypothetical look back," and hence, preclude a grant of the 
appeal under the theory of the case suggested by the 
appellant.  

While the provisions of 38 C.F.R. § 3.22 do not preclude the 
appellant from arguing that prior rating decisions were CUE, 
and the RO in an April 2009 rating decision did in fact find 
CUE in the April 2003 rating decision that granted the 
Veteran a TDIU effective from January 30, 2003 (The RO 
granted TDIU effective from January 29, 2002), a claim of CUE 
has not been made as to any other rating decision and the 
widow has not appealed the April 2003 rating decision.

Accordingly, given the fact that the Veteran was not actually 
rated 100 percent disabled due to a service connected 
disorder for 10 years prior to his death and given that a 
TDIU was not actually in effect for 10 years prior to his 
death, only 21/2 years, entitlement to DIC under 38 U.S.C.A. 
§ 1318 is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 


	(CONTINUED ON NEXT PAGE)




In sum, for the reasons stated above, the Board finds that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied. 



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


